 

Exhibit 10.4 

GTY TECHNOLOGY HOLDINGS INC.

 

October 26, 2016

 

GTY Investors, LLC

1180 North Town Center Drive

Suite 100

Las Vegas, Nevada 89144

 

Re: Administrative Services Agreement

 

Ladies and Gentlemen:

 

This letter agreement (this “Agreement”) by and between GTY Technology Holdings
Inc. (the “Company”) and GTY Investors, LLC (the “Sponsor”), dated as of the
date hereof, will confirm our agreement that, commencing on the date the
securities of the Company are first listed on the NASDAQ Capital Market (the
“Listing Date”), pursuant to a Registration Statement on Form S-1 and prospectus
filed with the U.S. Securities and Exchange Commission (the “Registration
Statement”) and continuing until the earlier of the consummation by the Company
of an initial business combination or the Company’s liquidation (in each case as
described in the Registration Statement) (such earlier date hereinafter referred
to as the “Termination Date”):

 

(1)         The Sponsor shall make available to the Company, at 1180 North Town
Center Drive, Suite 100, Las Vegas, Nevada 89144 (or any successor location of
the Sponsor), certain office space, secretarial support and administrative
services as may be reasonably required by the Company. In exchange therefor, the
Company shall reimburse the Sponsor up to $10,000 per month on the Listing Date
and continuing monthly thereafter until the Termination Date; and

 

(2)         The Sponsor hereby irrevocably waives any and all right, title,
interest, causes of action and claims of any kind as a result of, or arising out
of, this Agreement (each, a “Claim”) in or to, and any and all right to seek
payment of any amounts due to it out of, the trust account established for the
benefit of the public stockholders of the Company and into which substantially
all of the proceeds of the Company’s initial public offering will be deposited
(the “Trust Account”), and hereby irrevocably waives any Claim it may have in
the future as a result of, or arising out of, this Agreement, which Claim would
reduce, encumber or otherwise adversely affect the Trust Account or any monies
or other assets in the Trust Account, and further agrees not to seek recourse,
reimbursement, payment or satisfaction of any Claim against the Trust Account or
any monies or other assets in the Trust Account for any reason whatsoever.

 

This Agreement constitutes the entire agreement and understanding of the parties
hereto in respect of its subject matter and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof or the
transactions contemplated hereby.

 

This Agreement may not be amended, modified or waived as to any particular
provision, except by a written instrument executed by the parties hereto.

 

No party hereto may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This Agreement, the entire relationship of the parties hereto, and any
litigation between the parties (whether grounded in contract, tort, statute, law
or equity) shall be governed by, construed in accordance with, and interpreted
pursuant to the laws of the State of New York, without giving effect to its
choice of law principles.

 

[Signature page follows]

 

  

 

 

 

Very truly yours,

       GTY TECHNOLOGY HOLDINGS INC.       By: /s/ Harry L. You     Name: Harry
L. You     Title: President & CFO

 

AGREED AND ACCEPTED BY:   GTY INVESTORS, LLC   By: /s/ Harry L. You     Name:
Harry L. You   Title: Manager

 

[Signature Page to Administrative Services Agreement]

 

  

